¶42 Kennedy, J.
(dissenting) — I agree with the majority’s conclusion that the Department inexcusably failed to fulfill its statutory obligation to provide C.A. with all necessary services. I disagree with the majority’s holding that this failure did not prejudice C.A.’s efforts to timely complete all court-ordered requirements. Therefore, I dissent.
¶43 A principal goal of dependency and termination proceedings is to reunify parents with their children.35 The legislature has entrusted the Department of Social and *660Health Services (Department) with the job of providing parents the services they need to achieve that end. The importance of this role cannot be overemphasized. As the trial court’s findings in this case amply demonstrate, time is of the essence in dependency and termination proceedings, and failure to timely provide a parent with necessary services may fatally undermine the parent’s efforts to timely complete court-ordered requirements. The Department’s role is particularly crucial when a parent attempting to complete services within a tight timetable is disadvantaged in his or her efforts by disabilities or other circumstances. In this case, C.A. was disadvantaged both by her home circumstances and her cognitive deficiencies. In a case of this nature, more, not less, should be expected of the Department.
¶44 Nevertheless, despite C.A.’s patent disadvantages and closing window of opportunity, the Department offered her no housing assistance from the fall of 2001 until after the termination petition was filed in August 2002. The majority concludes, and I concur, that the Department failed to fulfill its statutory obligation to C.A. during this crucial period of the dependency. The majority then applies the rule that “[e]ven where the State inexcusably fails to offer a service to a willing parent, termination is nonetheless appropriate if the service would not have remedied the parent’s deficiencies in the foreseeable future.”36 Citing “[C.A.]’s unwillingness to move until August 2002, and the assistance offered to her by Ebony, Cherry, and Everds,” the majority concludes that the Department’s failure cannot be said to have caused C.A.’s failure to comply with the housing requirement. I disagree for several reasons.
*661¶45 First, the evidence that C.A. received housing assistance from other sources in 2002 is minimal.37 Second, the assumption that C.A. was not motivated to move into housing until August 2002 ignores her extraordinary efforts and progress during the previous year. It was during that period that C.A., with little assistance and facing significant obstacles, completed virtually every court-ordered service. In the spring of 2002, she demonstrated her motivation to comply with the housing requirement by finding and arranging her own appointment with Straley House. These are not the actions of an unwilling parent.
¶46 Third, but for the Department’s omission, the course of these proceedings likely would have changed. At the June 2002 dependency review, the court found that C.A. had complied with every court-ordered service and requirement except housing. Had C.A. been accepted into a housing program by that point, the court likely would have changed the primary plan from adoption to reunification and/or delayed the filing of the termination petition.
f47 Finally, when the Department fails to fulfill its statutory obligations to a parent in a termination case, it should bear the burden of demonstrating that its omissions did not prejudice that parent. I would hold that the Department has not carried that burden in this case. The Department has not shown that C.A. received sufficient housing assistance or that additional timely assistance would not have changed the course of these proceedings.
¶48 In addition, a fundamental prerequisite for termination is not present here. In order to be constitutional, a termination decision must be based on a finding of current *662parental unfitness.38 Our courts have held that parental unfitness is implicitly established once the State satisfies the statutory criteria for termination.39 Here, the Department did not meet the statutory criteria and cannot demonstrate that C.A. was not prejudiced by its failure. Moreover, there was no evidence in this case that C.A. ever harmed or neglected her child. And although Betty Cherry opined that she did not think C.A. was yet capable of taking care of D.A. on her own, no one testified that C.A. is unfit to parent D.A. I cannot countenance a presumption of parental unfitness where the record refutes it.
¶49 Review of this case is made extremely difficult by the fact that D.A. wants to be adopted by his foster family and could well be damaged emotionally by reversal of the termination and reinstatement of the dependency. Nevertheless, reversal of the termination and reinstatement of the dependency is the only available remedy for the Department’s failure to provide all necessary services in this case. Thus, reluctantly, I respectfully register my dissent.
Review denied at 154 Wn.2d 1030 (2005).

 The primary purpose of a dependency adjudication is to allow courts to order remedial measures to preserve and mend family ties, and to alleviate the problems which prompted the State’s initial intervention. Krause v. Catholic Cmty. Servs., 47 Wn. App. 734, 744, 737 P.2d 280 (1987); In re Dependency of Chubb, 46 Wn. App. 530, 536, 731 P.2d 537 (1987) (quoting In re A.M.D., 648 P.2d *660625, 640 (Colo. 1982)). See also McKinney v. State, 134 Wn.2d 388, 404, 950 P.2d 461 (1998).


 (Citation omitted.) Majority at 655.


 A review of the record shows that C.A. received no significant housing assistance in 2002 and was, for the most part, left to fend for herself. Everds talked to a supervisor at Harmony House and gave C.A. her phone number, but C.A. did the rest. Ebony helped C.A. fill out an application to Straley House, but it was C.A. who searched out and found that housing. Finally, at C.A.’s request, Betty Cherry stopped by a potential housing location in June 2002. The lack of proactive housing assistance handicapped C.A.’s efforts to timely comply with the court’s housing requirement.


 In re Dependency of K.R., 128 Wn.2d 129, 142, 904 P.2d 1132 (1995); In re Welfare of H.S., 94 Wn. App. 511, 523, 973 P.2d 474 (1999).


 In re Dependency of J.C., 130 Wn.2d 418, 428, 924 P.2d 21 (1996).